Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments submitted 4/22/21 have been considered, and are found to be at least partially persuasive.  Examiner particularly notes the following section(s):



    PNG
    media_image1.png
    455
    809
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    413
    789
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 1-5 are allowed.
Regarding claim 1, the prior art does not teach or suggest “A picture generation unit for a heads-up display” including the specific arrangement for “a light-suppressing horn arranged to receive a reflected light from a digital micromirror device when the micromirror device is in its second positions the light-suppressing horn is cone shaped with an inside light-suppressing surface that tapers inwardly to a common point, the inside light-suppressing surface of the light suppressing horn and which is configured to reflect and repeated re-reflect said light toward the common point” as set forth in the claimed combination(s).
With respect to claims *, these claims depend on claim * and are allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872